                                                      U.S. Department of Justice
                                                      United States Attorney
                                                      District of Maryland

Judson T. Mihok                                       Suite 400                    DIRECT: 410-209-4903
Assistant U.S. Attorney                               36 S. Charles Street           MAIN: 410-209-4800
Judson.Mihok@usdoj.gov                                Baltimore, MD 21201-3119        FAX: 410-962-0716


                                                      May 12, 2019
VIA ECF

The Honorable Ellen L. Hollander
United States District Judge
United States Courthouse
101 West Lombard Street
Baltimore, MD 21201

         Re:       United States v. Demetrios Stavrakis, ELH 19 0160

Dear Judge Hollander:

       On Friday, May 10th, a Superseding Indictment was filed. The Government contacted the
Defense Attorneys to inquire about an initial appearance/arraignment. The Defense Attorneys
advised that it was their preference to have the initial appearance/arraignment on the date and
time presently set for the motions hearing, May 30, 2019, at 11 a.m.

        Therefore, the Government respectfully requests that the initial appearance/arraignment
on the Superseding Indictment proceed on May 30, 2019. In addition, this letter shall constitute
the Defendant’s written waiver of the thirty-day requirement under 18 U.S.C. §3161(c)(2).


                                                      Very truly yours,

                                                      Robert K. Hur
                                                      United States Attorney

                                                             //s//
                                                      Paul E. Budlow
                                                      Judson T. Mihok
                                                      Assistant United States Attorneys


cc:      Charles Curlett, Esq.
         Steven H. Levin, Esq.
